712 F.2d 218
William M. YANDELL, Jr., Plaintiff-Appellant,v.UNITED STATES of America By and Through the DEPARTMENT OFTHE INTERIOR, U.S. Fish and Wildlife Service,Defendant-Appellee.
No. 83-4017
Summary Calendar.United States Court of Appeals,Fifth Circuit.
Aug. 19, 1983.

Merkel & Cocke, Charles M. Merkel, Clarksdale, Miss., for plaintiff-appellant.
Glen H. Davidson, U.S. Atty., Thomas W. Dawson, Asst. U.S. Atty., Oxford, Miss., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Mississippi.
Before GEE, POLITZ and JOHNSON, Circuit Judges.
PER CURIAM:


1
For the reasons stated in the opinion of the trial court, 550 F. Supp. 572, which we adopt as our own, the judgment appealed from is


2
AFFIRMED.